



Execution Version
WAIVER AGREEMENT
January 23, 2020
Reference is made to the (i) Second Amended and Restated Certificate of
Designations of Series B-1 Preferred Stock of Infrastructure and Energy
Alternatives, Inc. (the “Corporation”), dated as of November 14, 2019 (the
“Series B-1 COD”) and the (ii) Amended and Restated Certificate of Designations
of Series B-2 Preferred Stock of the Corporation, dated as of November 14, 2019
(the “Series B-2 COD”, and together with the Series B-1 COD, the “CODs”).
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series B-2 COD.
Pursuant to Section 14 of each of the CODs, (i) effective as of the Closing Date
(as defined in the Series B-1 COD) for so long as Ares and its Affiliates holds
at least 50% of the Series B-1 Preferred Stock issued to Ares on the Closing
Date (as defined in the Series B-1 COD), Ares has the exclusive right to
designate and appoint or replace the First Series B Director and (ii) effective
as of September 13, 2019, for so long as Ares and its Affiliates holds at least
50% of the Series B-2 Preferred Stock issued to Ares on the Series B-2 Closing
Date, Ares has the exclusive right to designate and appoint or replace the
Second Series B Director.
Ares hereby agrees that, for so long as (i) the size of the Board is comprised
of seven (7) or fewer individuals, (ii) at least three (3) of the directors on
the Board qualify as independent pursuant to guidance from the United States
Securities and Exchange Commission and the rules of the applicable stock
exchange (such directors, “Independent Directors”), (iii) Ares is entitled to
appoint both the First Series B Director and the Second Series B Director, (iv)
each of the stockholders of the Corporation and their respective Affiliates with
specific board designation rights as of the date hereof (other than Ares and its
Affiliates) is entitled to appoint no more than one director to the Board and
(v) no stockholder of the Corporation (other than the stockholders of the
Corporation as of the date hereof or their Affiliates) is entitled to appoint
any directors to the Board, Ares shall only be entitled to appoint either the
First Series B Director or the Second Series B Director, but not both. If at any
time, any of the conditions set forth in clauses (i) through (v) of the
immediately foregoing sentence is no longer satisfied, this waiver agreement
shall automatically terminate and be of no further force and effect.
Ares hereby agrees that, for so long as he serves as the Chief Executive Officer
of the Company, John Paul Roehm shall be included as a member of the Board;
provided that John Paul Roehm shall cease to be included as a member of the
Board immediately upon his ceasing to serve as Chief Executive Officer of the
Corporation (with it being understood that the Board may, in its sole
discretion, elect to nominate John Paul Roehm to serve as his successor to the
extent permissible under the organizational documents of the Corporation then in
effect.)


Without limiting the generality of the foregoing and without limiting anything
set forth in the CODs, the Corporation agrees with Ares to, if applicable,
include the First Series B Director or Second Series B Director, as applicable,
in the slate of nominees recommended by the Board and to use its reasonable best
efforts to cause the election of such First Series B Director or Second Series B
Director, as applicable, to the Board, including, without limitation, nominating
the First Series B Director or Second Series B Director, as applicable, to be
elected as a director of the Corporation, recommending election and soliciting
proxies or consents in favor thereof, in each case subject to applicable law.
Except as specifically set forth herein, nothing contained in this waiver
agreement shall be deemed to diminish or modify any rights of Ares or any
obligations of the Corporation set forth in the CODs.
This waiver agreement is intended to bind and inure to the benefit of the
parties hereto and their respective successors and assigns. This waiver
agreement shall be governed by and construed in accordance with the laws of the
State of Delaware.
This waiver agreement may be executed in one or more counterparts, each of which
shall constitute part of the same agreement.
[signature page follows]













--------------------------------------------------------------------------------





Ares Management LLC, ON BEHALF OF ITS AFFILIATED FUNDS, INVESTMENT VEHICLES
AND/OR MANAGED ACCOUNTS




By: /s/ Christopher Kerezsi                        
Name: Christopher Kerezsi
Title: Authorized Signatory


Agreed and Accepted as of the date first written above:


Infrastructure and Energy Alternatives, Inc.


By:    /s/ John P. Roehm
Name: John P. Roehm
Title:    Chief Executive Officer





